DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Independent claims 1, 7, and 13 are confusing in that they now recite that the top portion of the inner lip is inserted within a cavity but is also configured to grasp a package.  It is unclear how the top portion (212) of the lip assembly can be configured to grasp or even come in to contact with a package since the top portion is locked within a cavity formed by the collar (214) and main body (216) as shown in Figure 2 and described in paragraph [00022].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 7, 10, and 12, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watkins (US-2,177,967).
 	Watkins shows a suction device (10) mounted on a robotic arm (12), the suction device comprising a main body (11) and a lip assembly that includes an outer lip (56), and inner lip (57), a top portion (47), and a collar assembly (41,43) attached to a portion (48,49) of the main body to form a cavity into which the top portion (47) of the rubber lip is inserted and locked (see Fig. 5).  An inner diameter of at least portion (16) of the main body is greater than the diameter form by the inner lip (57).
Regarding claim 10, a cavity is formed by a top member (22), side members (21), and an insert (52) as best shown in Figure 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, and 11, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (US-2,177,967) in view of Cho (US-2016/0096278).
 	The Watkins patent only broadly discloses that its lip assembly can be formed of suitable resilient material, such as vulcanized rubber.
	Cho shows a suction device comprising a flexible lip assembly (12) that can be made from rubber, silicone, or urethane (see paragraph [0034]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the Watkins lip (44) out of any common resilient material, such as rubber, silicone, or urethane, as taught by Cho, in order to create a durable and inexpensive suction cup.

Claims 13 and 15-20, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins in view of Cho as applied to claims 4, 5, and 11 above, and further in view of Ellis et al. (US-2012/0319416).
 	The Watkins suction device is not specifically disclosed for handling packages as called for in the above method claims.
	However, the Ellis et al. publication shows a suction gripper mounted at the end of a robotic arm (315) for handling bags (350) of material.
	It would have been obvious to a person having ordinary skill in the art to mount the modified Watkins suction device on the end of a robotic arm in an automated packaging assembly, as taught by Ellis et al., in order to efficiently handle flexible bags or other rigid packages being loaded or unloaded.  In regard to claim 19, depending on the size, shape, or flexibility of a particular bag, certain loose bags could inherently blossom over the circumference of the inner lip opening when sufficient suction pressure is administered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 10-13, and 15-20 have been considered but are moot because the new ground of rejection relies on the Watkins patent (US-2,177,967) which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 2, 8, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record does not fairly teach or suggest an inner lip being made of a first material that is different (i.e. more flexible) than a second material of a surface of the lip assembly in combination with the other structural limitations set forth in independent claims 1, 7, and 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited references shows a lip assembly mounted within a cavity between a collar and a main body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
5/17/2022